COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00065-CV


Bobby Dale Cannon                         §      From the 90th District Court

                                          §      of Young County (31850)
v.
                                          §      December 5, 2013

Michelle Dalene Cannon                    §      Opinion by Justice Meier

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant Bobby Dale Cannon shall pay all costs

of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS




                                       By _________________________________
                                          Justice Bill Meier